Citation Nr: 0421224	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  94-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Alba Doto Baccari, Attorney At 
Law


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

In December 1995, while on appeal, a hearing was held before 
a Veterans Law Judge who has since retired from the Board.  
The Board denied the appellant's claim in June 1997.  On 
appeal of the Board's decision to the United States Court of 
Appeals for Veterans Claims, in June 1999, the Court affirmed 
in part and reversed and remanded in part the Board's 
decision.  Pursuant to the Court's remand, the Board then 
remanded the appellant's claim to the RO for additional 
development. The RO has now returned the case to the Board. 

For the reason explained below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


REMAND

Since the law requires that the Veterans Law Judge who 
conducted the hearing shall make the final determination of 
the claim, the Board notified the appellant that she had a 
right to another hearing.  In July 2004, the appellant 
responded that she wanted a hearing before the Board at the 
RO.  Accordingly, this case is REMANDED for the following 
action:

Schedule the appellant for the next 
available Travel Board hearing.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

